Citation Nr: 1116518	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  08-19 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to September 24, 2008.

2.  Entitlement to a rating in excess of 50 percent for PTSD from September 24, 2008.

3.  Entitlement to total disability based on individual unemployability (TDIU).

4.  Entitlement to service connection for a right knee disorder, to include as secondary to low back strain.

5.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to May 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2007 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the December 2007 rating decision the RO continued a 30 percent rating for PTSD.  In the March 2010 rating decision the RO denied service connection for TDIU.

In an October 2009 rating decision, the RO increased the Veteran's rating for PTSD to 50 percent disabling, effective September 24, 2009 (creating staged PTSD ratings on appeal).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and such a claim remains in controversy where less than the maximum available benefit is awarded).

The Veteran appeared and testified at a personal hearing in December 2010 before the undersigned Veterans Law Judge sitting in St. Petersburg, Florida.  A transcript of the hearing is contained in the record.

The issues of service connection for a right knee disorder and bilateral hip disorder, both to include as secondary to low back strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  Prior to September 24, 2009, the Veteran's PTSD manifested manifested by nightmares, chronic sleep impairment, anxiety, depressed mood and difficulty in establishing and maintaining social relationships.  However, PTSD does not result in panic attacks, abnormal speech, impairment of memory, difficulty in understanding complex commands, or impaired abstract thinking.

3.  From September 24, 2009, the Veteran's PTSD manifested by nightmares, chronic sleep impairment, anxiety, frequent panic attacks, depressed mood, and difficulty in establishing and maintaining relationships.  However, PTSD does not result in near-continuous panic attacks, abnormal speech, impaired impulse control, difficulty in understanding complex commands, neglect of personal hygiene, obsessional rituals, or impaired abstract thinking.

4.  The Veteran has a high school education.  He is service connected for: PTSD (rated 50 percent), headaches (rated 30 percent), GERD (30 percent), low back strain (20 percent), chronic neck pain with cervical radiculopathy (10 percent), hypertension (10 percent), facial scars (noncompensable/0 percent), right long finger flexion contracture (noncompensable/0 percent).  He has a combined rating of 80 percent from March 23, 2009 (and a combined rating of 70 percent from January 16, 2009).  The evidence demonstrates that effective January 16, 2009, the Veteran is precluded from maintaining substantially gainful employment solely as a result of his service-connected disabilities.

CONCLUSIONS OF LAW

1.  Prior to September 24, 2009, the criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  From September 24, 2009, the criteria for a rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).

3.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a total disability rating based on individual unemployability for the period beginning January 16, 2009 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his increased rating claim in July 2005.  Thereafter, he was notified of the provisions of the VCAA by the VA in correspondence dated in March 2006, July 2006, October 2007, and October 2009.  The letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in August 2010 (TDIU SOC was issued in September 2010).  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  Additional notice as to these matters was provided in the March 2006 notice.  Notice of the requirements for substantiating a claim for TDIU were provided in the October 2009 VCAA notice.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claim file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The Veteran's service treatment records and VA treatment records were obtained and associated with his claims file.  He was also afforded VA medical examinations to assess the current nature of his claimed disability (and disabilities associated with his TDIU claim).

Furthermore, he has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

PTSD
Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods ("staged ratings").

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2(2010).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 2004, 207-208 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010)

In this case, the Veteran is currently assigned staged 30 and 50 percent ratings for his psychiaric disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9432 (2010).

General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9432 (2010)

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Do not include impairment in functioning due to physical (or environmental) limitations.

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.
60
?
?
51
Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

One factor for consideration is the Global Assessment of Functioning (GAF) score which reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV); see also 38 C.F.R. § 4.125.  The Board is cognizant that a Global Assessment of Functioning score is not determinative by itself.

Factual Background and Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran filed a claim for increased rating for his service-connected PTSD in July 2005, noting that it had worsened.

In October 2005, a VA psychologist provided a statement regarding the Veteran's PTSD.  She noted that he first sought psychological services in July 2005, and that he reported experiencing symptoms of insomnia, periodic nightmares, and recurring dreams and flashbacks of his trauma.  He had recently experienced an intensification of his anxiety.  He also reported poor appetite, decreased energy, loss of interest in activities, and poor concentration.  He isolated himself on a consistent basis, and he was participating in therapy.

In October 2006, the Veteran was afforded a VA PTSD examination; his claims file and treatment records were reviewed in conjunction with the examination.  He was noted to have last attended group therapy in December 2005.  He was last employed by Wal-Mart in 2000, and was told to stop working by his pain management physician.  He denied that he stopped working due to his PTSD.  He noted he had been married to his wife for 13 years, but that it was not a good relationship and they were currently separated.  He did have a close relationship with an uncle.  He enjoyed watching sports and fishing.  He drank a 12-pack of beer a week.  He stated that the following disorders had resulted in pain or disability:  Hepatitis C, GERD (gastroesophageal reflux disease), hyperlipidemia, diabetic neuropathy, and pain in the neck secondary to a stray bullet gunshot wound in 1991.

On mental status examination, the Veteran did not have any impairment of thought process or communication.  He denied hallucinations, and suicidal/homicidal ideation.  He had good eye contact, interacted appropriately with the examiner, was able to maintain personal hygiene, and was oriented to person, place and time.  He did not display memory loss or impairment, and he did not have any obsessive or ritualistic behavior.  His speech was normal, and he denied experiencing panic attacks.  He reported problems with energy and appetite, and adjustment problems related to his wife leaving.  He did not have impaired impulse control.  He had sleep impairment, for which he was on prescription medication.  In assessing his PTSD, the examiner noted the Veteran had hypervigilence and avoidance, including social isolation.  He did not have any cognitive symptoms, but he did have a flattened affect.  He was diagnosed with PTSD and assessed with a Global Assessment of Functioning Scale (GAF) score of 65.  The examiner noted that the Veteran was doing "fairly well" despite the fact that he was not receiving psychiatric treatment.

Private hospitalization in January 2007 was for treatment of uncontrolled diabetes mellitus.  He reported having a few drinks in the days prior to his admission.

In a February 2007 VA psychology note, the Veteran reported he had recently been hospitalized due to his alcohol use.  On interview, he was appropriately dressed and groomed.  His speech was appropriate, and he showed no over signs of psychotic processes or thought disorders.  His mood was euthymic with a mood congruent affect.  His insight and judgment were good.  He denied homicidal and suicidal ideation, and he was cooperative.  He was assigned a GAF of 55.

In August 2007, the Veteran requested treatment for alcohol problem and PTSD. He reported an 11-year history of alcohol abuse following his return from Desert Storm.  He had a past history of cocaine abuse and currently used marijuana.  Mental status examination revealed that the Veteran had good hygiene, no psychomotor agitation, and no hallucinations.  He was oriented to person, place, time and situation.  He was mildly to moderately dysphoric, tearful at times (remorseful about his past substance abuse and its effect on his marriage), and he had a full range affect.  His thought process was logical and coherent.  No memory deficits were noted, and his insight was fair.  

The Veteran was afforded a VA PTSD examination in November 2007; his claims file was reviewed in conjunction with the examination.  He was noted to be in individual and group therapy and was being treated with anti-depression medication.  He had recently completed a 6-week DDTP (Dual Diagnosis Treatment Program).  He reported feeling depressed, staying in bed, having a poor appetite, poor attention and concentration, and feelings of worthlessness and hopelessness.  He reported being married for the past 16 years, but had separated from his wife roughly 18 months prior to the examination.  They separated because he was having anger issues, but he continued to talk to her weekly.  He had a social relationship with his neighbors, and he would occasionally go to a cookout but that he generally tried to stay home alone.  He denied a history of violence or suicide attempts.  He reported alcohol and marijuana substance abuse. 

On mental status examination, he was clean and neatly groomed.  His speech was unremarkable, and he was cooperative and friendly.  His affect was normal and his mood was good.  His attention was noted to be intact in response to testing.  He was oriented to person, place and time.  Thought process and content were unremarkable.  He denied hallucinations, and he had appropriate behavior.  He reported impaired sleeping at night, and daily naps.  He did not have inappropriate behavior or obsessive/ritualistic behavior.  He denied panic attacks and suicidal thoughts.  He did endorse passive homicidal thoughts without plan or intent.  He had good impulse control, and was able to maintain appropriate hygiene.  He had no problem with daily living.  He also reported becoming easily irritated and had a history of arguing with people.  He was diagnosed with PTSD, alcohol dependence, cannabis dependence, and substance-induced mood disorder.  He was assessed with a GAF of 60.  The psychologist concluded that the Veteran suffered from an occasional decrease in work efficiency and intermittent periodic inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

During a January 2008 VA psychotherapy session, the Veteran reported, "I feel great, I feel like my old self."  He reported increased energy, concentration, sex drive, and sleep.  He attributed this to a modification in his pain medication.  He set goad of getting his license back, getting back together with his wife, and attending church.  On mental status examination, he had good hygiene, appropriate behavior, and a pleasant mood.  His affect was appropriate to his mood, and his speech was normal.  This thought process and content were appropriate, and he did not show evidence of hallucinations or delusions.  He had moderate to good awareness of self/acceptance of problems.  He was assessed with a GAF of 61.

During a March 2008 VA SATP (substance abuse therapy program) session, the Veteran reported feeling moderately depressed, and reported that medication was not helping.  He was isolating himself and unable to interact with friends.   A VA mental status examination from March 2008 showed the Veteran denied suicidal or homicidal ideation.  He was not tearful, hopeless or irritable.  He did not attend any AA/SA meetings, because he did not feel like going.

During a March 2008 VA psychotherapy session, the Veteran reported feeling sedated due to pain medication.  He related that his primary goal was socialization.  He spoke with his wife 2-3 times a week, and described the relationship as mutually supportive.  He had recently joined the VFW, and reported positive interactions with other veterans in his group therapy sessions.  On mental status examination, he was appropriately dressed, and with good hygiene.  He responded appropriately and was goal-oriented.  He had good eye contact, a pleasant mood, appropriate affect, normal speech, appropriate though process and content, and no evidence of hallucinations or delusions.  He was oriented to person, place, time, and situation.  He was assessed with a GAF of 61.  In April 2008, he was noted to have no anxiety and he was sleeping six to seven hours a night.  In May 2008, he reported that loud noise and his friends "tick [him] off."  He reported no tearfulness, hopelessness, irritability or hallucinations.  In June 2008, he reported that he had been compliant with his medications.  He was not depressed and that he was motivated about life.  He reported no tearfulness, hopelessness, irritability or hallucinations.  He remained drug and alcohol free.  In November 2008, he reported he was doing well.  Appetite, sleep and energy were all good.  He reported no tearfulness, hopelessness, irritability or hallucinations.  He admitted to using marijuana 2-3 times a week.  On mental status examination, he was cooperative, pleasant, with good grooming.  He had good eye contact, spontaneous speech with normal rate, and normal psychomotor activity.  Mood was euthymic and affect congruent.  Thought processes were coherent, logical and goal directed.  There were no suicidal or homicidal ideations, and no psychotic symptoms.  The assessment was that he was stable.  

In December 2008, the Veteran was seen for a mental health consultation.  He reported that he was doing poorly.  He said he had been having problems with flashback, and nightmares resulting from the 1991 shooting.  Things got worse after he was in the Gulf War.  He did not want to watch anything that was related to war.  He could not tolerate loud noises or gunshots.  While he did better on medication, he had no life.  He spent a lot of time in bed.  He had a poor energy level but a fair appetite and sleep.   He denied suicidal or homicidal ideations, or psychotic symptoms.  He smoked a joint a day.   On mental status examination, he was casually dressed and appropriately groomed.  There were no obvious involuntary movements.  Speech  was normal in rate and volume, and not pressured.  Mood was depressed and affect was constricted with limited range.  There were no obvious delusions or paranoia.  He denied suicidal or homicidal ideation or hallucinations.  The diagnosis included PTSD and THC abuse.   He was assigned a GAF of 50.

A VA psychology progress note from January 2009 noted that the Veteran's primary complaints were his chronic pain and PTSD, both of which he felt kept him from working.  He expressed feelings of being trapped physically, emotionally, and economically.  He was pursuing "just recognition and compensation" and seemed unable to understand/accept the "why me?" question.  The psychologist noted that as recently as November 2008 the Veteran was doing "very well psychiatrically" and his mood was euthymic.  The examiner noted it was unclear if his presentation was related to stressors or "other considerations."  He was assessed with a GAF of 50.  He continued to have GAF scores of 50 in March, May, and August 2009.

The Veteran was afforded a VA PTSD examination in September 2009;  his claims file was not available or reviewed in conjunction with the examination.  The psychologist did review VA treatment records electronically.  The Veteran endorsed moderately severe symptoms of depression, 2-3 times a week.  He noted he had a strained relationship with his wife, who was living in a different state.  He reported he did not have a relationship with his grown daughter, which he blamed on himself for "shutting everybody out."  He belonged to no groups or organizations, but had some friends.  He had no history of violence or suicide attempts.  He reported quitting drinking in 2007, and that, while he medicated with marijuana in the past, he had since "quit."  

On psychiatric examination, the Veteran was clean and cooperative.  His speech was rapid, and his affect was constricted.  His mood was noted to be agitated, however, the Veteran described his mood as "tired."  His attention was intact and there was no evidence to suggest difficulty with attention and concentration during testing.  He was oriented to time, place and person  His thought process and content were unremarkable.  He denied delusions.  He reported insomnia and nightmares.  He did not have obsessive/ritualistic behavior.  He stated he had panic attacks several times a week.  He also reported he had passive suicidal thoughts, without intent or plan.  His remote, recent and immediate memory were normal.  He was assessed with a GAF of 57.  The examiner opined that the Veteran did not have total occupational and social impairment due to PTSD symptoms.  He also did not have deficiencies in judgment, thinking, family relations, work, mood or school.  He did have reduced reliability and productivity due to PTSD symptoms (generally in social aspects).

VA Mental Health clinic records noted GAF scores of 54 in October and November 2009, and 52 in February 2010.  

In March 2010, the Veteran was afforded a VA PTSD examination; his claims file was reviewed in conjunction with the examination.  He was noted to have mild depression with low energy and decreased concentration.  He stated he had recent grief over the death of his father.  He had anhedonia and did not like to be bothered by others (irritable).  He noted anxiety over his wife coming to live with him again, as they had not lived together since 2000.  He reported he still did not communicate with his one grown daughter.  He has one neighbor with whom he spends time with and is friendly toward.  He had no history of violence or suicide attempts.  He continued to have marijuana substance use as late as February 2010 (tested positive for THC).  

On psychiatric examination, the Veteran was neatly groomed and clean.  His speech was clear and coherent and he was cooperative and friendly.  His affect was constricted and his mood was good.  After testing, there was no evidence to suggest difficulty with attention and concentration.  He was oriented to person, place and time.  His thought process and content were unremarkable.  He denied delusions, but endorsed sleep impairment, including limited time sleeping and nightmares.  He did not have obsessive/ritualistic behavior.  He did report panic attacks, occurring four times a week, and of a mild severity.  He had good impulse control.  He was assessed with a GAF of 59.  The examiner noted that the Veteran's PTSD symptoms were managed with his current course of treatment and would not render him unemployable.  He was noted to not have total occupation and social impairment due to PTSD symptoms.  He also did not show deficiencies in judgment, thinking, family relations, work, mood or school due to PTSD symptoms.  He did have reduced reliability and productivity due to his PTSD symptoms-again mostly in the social realm as he liked to isolate and had limited relationships with his wife and daughter.

A mental status examination from August 2010 noted that the Veteran had nightmares and night sweats and that he felt like a prisoner in his own home.  He was appropriately groomed, and his speech was normal.  He reported his mood was "not good," and his affect was constricted.  He denied delusions or paranoia.  He also denied suicidal or homicidal ideation.  His insight was fair.  He was assessed with a GAF of 54.

In December 2010, the Veteran testified at a Board hearing regarding his PTSD and TDIU claims.  He reported thoughts about hurting people, but that he would never act on them.  He reported self-isolation, including from family and friends.  He reported little interaction with his grown daughter, who he had last seen five to six months prior to the hearing.  He reported he was participating in individual therapy, but that he stopped going to group therapy because he did not like being around the others in the group.  He stated that he became irritated easily but that he walked away from confrontation.  He also reported panic attacks twice a week and that his depressive symptoms went up and down in severity.  He repeatedly check the doors and windows in his house at night, when he will wake up in the middle of the night.  He reported he is able to read and follow directions.

The Veteran contends that his PTSD symptoms are more severe than contemplated by his staged ratings.  After a review of the claims file, the Board finds that the Veteran's symptoms prior to September 24, 2009, do not meet the criteria for a rating in excess of 30 percent and from September 24, 2009, the Veteran's PTSD symptoms do not meet the criteria for rating in excess of 50 percent.

GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a)(2010).  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  

Prior to September 24, 2009, the Veteran's treatment records and VA examination reports consistently noted that he had occupational and social impairment with symptoms such as: depressed mood, anxiety, and chronic sleep impairment.  He reported he did not suffer from panic attacks, and testing revealed that his memory, concentration and attention were normal/intact.  Treatment records indicated moderate sleep impairment (six to seven hours a night, and naps during the day); however, he was on prescribed medications for his insomnia.  

The Veteran had GAF scores of between 50 and 65 from October 2006 to prior to September 2009, with the majority of the scores being 60.  Scores between 50 and 65 demonstrate mild to serious symptoms on the GAF scale.  The GAF scores assigned prior to September 24, 2009 generally shows moderate PTSD symptoms, which correspond to associated mental status examinations.  The Board notes that it has considered the GAF scores prior to September 24, 2009 in the context of the entire record and finds that the totality of the evidence compels a finding that an increased rating is not warranted for the period prior to September 24, 2009.  

From September 2009, the Veteran's treatment records and VA examination reports consistently noted that he had occupational and social impairment with symptoms of panic attacks more than once a week; disturbances of motivation and mood; and difficulty in establishing and maintaining and social relationships.   The Veteran's PTSD symptoms fall between the criteria for a 30 percent and 50 percent rating during this time period, and he is assigned the higher rating.  

The September 2009 and March 2010 VA examiners endorsed that he had reduced reliability and productivity due to his PTSD symptoms.  However, the mental status examinations do not show difficulty understanding complex commands, impaired memory, or impaired abstract thinking.  Although he was consistently noted to have adequate judgment, he also has a history of substance abuse.  His PTSD symptomatologies showed deficiencies in family relationships, other social relationships, judgment, thinking and mood.  He has a strained relationship with his wife and daughter.  He reported a close connection with an uncle and being friends with one neighbor.  He mostly isolated himself in his home.  His GAF scores ranged from 50 to 59 during this time period, which represents moderate symptoms.  Moderate symptoms are contemplated by a 50 percent rating.

There is no indication that the Veteran had deficiencies in most areas-he did not have obsessional rituals (although he reported he does check the locks on his doors and windows at night); suicidal ideation; impaired speech; near-continuous panic attacks or depression; effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.  As such, he does not warrant the next higher rating of 70 percent.  It follows, that if he does not meet the criteria for a rating of 70 percent, that he does not meet the criteria for the higher rating of 100 percent.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In addition, the Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to report that he experiences certain symptoms, such as his problems with stress, nightmares, and irritability.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran is generally credible in his reporting of his symptoms; however, there is an indication in the record in January 2009 that the Veteran's presentation of symptoms was "noteworthy" because of the quick changes in severity of symptoms (he went from "doing very well psychiatrically," being euthymic, "doing fine" and having mild PTSD symptoms to feeling trapped physically, emotionally and economically.  However, the Board notes that the medical evidence of record describes a PTSD disability that more nearly approximates the 30 and 50 percent ratings he has been assigned.

The Board has considered additional staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the period in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is no evidence that the Veteran has been hospitalized for his PTSD, and the majority of his symptoms relate to his social isolation.  Consequently, referral for extraschedular consideration is not warranted.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of competent, credible, and persuasive evidence to support the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.

TDIU
Laws and Regulations

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service- connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is "whether the veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's non-service-connected disabilities on his ability to function.

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2010)
Factual Background and Analysis

The Veteran is currently service connected for PTSD (rated 50 percent), headaches (rated 30 percent), GERD (30 percent), low back strain (20 percent), chronic neck pain with cervical radiculopathy (10 percent), hypertension (10 percent), facial scars (noncompensable/0 percent), right long finger flexion contracture (noncompensable/0 percent).  She has a combined rating of 80 percent from March 23, 2009 (and a combined rating of 70 percent from January 16, 2009).  Accordingly, the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are met.

The remaining question before the Board therefore is whether the Veteran is unemployable by reason of his service- connected disabilities alone, taking into consideration his educational and occupational background, such that a TDIU rating may be assigned.  The record in this regard reflects that the Veteran has not been employed since 1997.  It is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

In October 2009, the Veteran submitted a VA Form 21-8940 wherein he reported that his PTSD prevented him from securing or following any substantial gainful occupation.  He noted he served in the U.S. Army from April 1984 to May 1997, worked at AutoZone from May to August 1999, and worked at Wal-Mart from May 2001 to April 2002.  He indicated that his employments at AutoZone and Wal-Mart were part time.  He noted he had not attempted to find gainful employment since he became too disabled to work.  He noted he has one year of college education.  He receives Social Security Administration (SSA) disability benefits.

An April 2003 SSA disability determination found that the Veteran had not engaged in gainful employment since May 1997, and that his status post gunshot wound to the neck and depression were the cause of his disability.  SSA records noted that the Veteran's status post gunshot wound to the neck, PTSD, depression, pancreatitis, posttraumatic neuropathy and GERD were severe impairments.  Private physician, Dr. N. noted that even without the Veteran's mental problems, it would be very hard for him to fit his dietary and medication schedule into any workplace situation.  The physician noted that none of the records he reviewed contained any psychiatric information.  He noted the Veteran was able to hold down employment until he developed pancreatitis and diabetes.  Alcohol consumption was a major cause of acute pancreatitis and he has uncontrolled diabetes (at the time of the 2001 evaluation).  Although the physician comments on the severity of the Veteran's mental health, there is no mental status examination as a part of his findings/evaluation.

From a previous application for TDIU, a Wal-Mart employee filled out a VA Form 21-4192 regarding the Veteran's employment there.  The Veteran worked as an overnight maintenance worker.  She noted that he worked eight hours a day, which would be full time employment; however, she did not indicate how many days a week the Veteran worked.  He was noted to have worked for Wal-Mart from November 2002 to January 2003, and that he was terminated because he could not do the work due to his health (she does not specify).  A VA Form 21-4192 was supplied to AutoZone; however it was left blank.

In March 2010, the Veteran was afforded a series of VA examinations in conjunction with his claim for TDIU.  The examiner opined that the Veteran's GERD had no significant effect on his occupational ability or his activities of daily living.  Examination of his finger showed extension of the right DIP joint was limited by 10 degrees, but other range of motion of the right finger was normal.  The examiner noted that this would have significant effects on the Veteran's occupation due to problems with lifting and carrying.  His hypertension was noted to not have an effect on his activities of daily living or occupational ability.  The Veteran noted that less than half of his headaches were prostrating.  He reported chronic daily headaches, which were noted to have significant effects on his occupational activities due to pain.  His scars were noted to not have an impact on his occupational activities.  His chronic neck pain with associated cervical radiculopathy was noted to have significant effect on his usual occupation due to pain, and to have mild to severe impact on his activities of daily living.  

The March 2010 examiner provided an overview of employment limitations based on the Veteran's various service-connected disabilities.  She noted that his headaches would limit the Veteran to sedentary employment, and he would need to avoid any occupations that involved prolonged driving or outdoor activity (the sun could increases the symptoms).  She noted that his headaches would not	 keep him from performing desk/computer work.  His GERD was noted to not cause him any occupational limitations.  His low back strain and chronic neck pain would limit him to sedentary employment.  His hypertension and facial scars were noted to produce no employment limitations.  His right long finger flexion contracture would limit him to moderate physical employment, and he would want to avoid occupations that involved frequent fine motor use of the hands, but he could perform custodial work.  

The Veteran's March 2010 VA PTSD examiner noted that his PTSD alone would not significantly prevent the Veteran from functioning in an employment setting.  It was noted his PTSD symptoms appeared to be managed with his current course of treatment.  The Veteran reported to the examiner that his chronic leg and back pain prevented him from work and that he is unable to stand or lift anything.

During his December 2010 Board hearing, the Veteran testified that he was unemployable due to his service-connected disabilities.  He noted he could not continue work at Auto Zone because it was a lot of standing, and he could not deal with being around crowds of people.  He reported he had to leave his employment with Wal-Mart because he was hospitalized for his stomach.  He also noted he was working maintenance there, and it was hard on his low back, neck, shoulders, and joints/muscles in general.  

Here, the Board finds that the evidence shows that the service-connected disabilities, in combination, preclude the Veteran from obtaining or maintaining employment.  The Veteran is service connected for numerous disabilities, both physical and mental.  While his headaches, low back disorder, and neck disorder limit him to sedentary employment, his right finger limits his fine motor use of his hands-which could be associated with desk/computer work.  Additionally, the Veteran's PTSD generally makes him avoid crowds and he attempts to isolate.  

The Veteran applied for TDIU in October 2009.  Hence, the Board will grant the claim for a TDIU, starting January 16, 2009, the date the Veteran met the schedular requirements and was shown unemployable due to his service-connected disabilities.  Prior to that date, the Veteran was not shown to be unemployable due to his service-connected disabilities.  In this regard, in the November 2008 VA examination reports, the physicians concluded that the Veteran was not unemployable.  However, in December 2009 VA examination reports his service connected disabilities were noted to have significant effects on his occupational activities due to pain.  Absent sufficient evidence to support the claim of unemployability prior to January 16, 2009, the Board declines to set an earlier date for the award of TDIU.


ORDER

Prior to September 24, 2009, entitlement to a rating in excess of 30 percent for PTSD is denied.

From September 24, 2009, entitlement to a rating in excess of 50 percent for PTSD is denied.

Effective January 16, 2009, a total disability rating based on individual unemployability (TDIU) is granted, subject to the regulations controlling the disbursement of VA monetary benefits.


REMAND

Additionally, in the September 2009 statement from the Veteran's representative, the representative noted that he wanted to "clarify the issues on appeal from" the December 2008 rating decision.  He noted that the Veteran wished to appeal to the Board the claims for service connection for a right knee condition and bilateral hip conditions (both claimed as secondary to his low back disorder).  As this notice of disagreement (or clarification of a prior notice of disagreement) was received within one year of the date of the notice of the December 2008 decision, it is a timely notice of disagreement.  See 38 C.F.R. § 20.302(a) (2010).

The United States Court of Appeals for Veterans Claims has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the RO to issue a statement of the case and to provide the veteran an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) are fully complied with and satisfied. The letter is to include proper notice of the information and evidence needed to substantiate a secondary service connection claim under 38 C.F.R. § 3.310 (2010).

2.  After all VCAA requirements have been addressed, the AMC/RO should take appropriate action pursuant to 38 C.F.R. § 19.26 (2010), including issuance of an appropriate statement of the case addressing the issue of entitlement to service connection for a right knee disorder, to include as secondary to low back strain, and entitlement to service connection for a bilateral hip disorder, to include as secondary to low back strain.  The Veteran should be advised of the need to file a timely substantive appeal if the he desires to complete an appeal as to the issue.  If a timely substantive appeal is received, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


